Case: 21-40009      Document: 00516143530          Page: 1    Date Filed: 12/23/2021




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 21-40009                      December 23, 2021
                                 Summary Calendar                       Lyle W. Cayce
                                                                             Clerk

   Michael Cardora Roberson,

                                                             Plaintiff—Appellant,

                                        versus

   Sergeant Evelyn Castro, Warden II, Individually in their personal
   capacity for money damages and in their official capacities, for injunction;
   John R. Delapp, Jr., Major of Corr Off, Individually in their personal
   capacity for money damages and in their official capacities, for injunction;
   Christie L. Garcia, Cat of Corr Off, Individually in their personal
   capacity for money damages and in their official capacities, for injunction;
   Derrick A. Martin, Sergeant of Corr Off, Individually in their personal
   capacity for money damages and in their official capacities, for injunction;
   David G. Doughery, Jr., Sergeant of Corr Off, Individually in their
   personal capacity for money damages and in their official capacities, for
   injunction; Skinner C. Sturgis, Cat of Corr Off, Individually in their
   personal capacity for money damages and in their official capacities, for
   injunction; Benjamin P. Brako, Sergeant of Corr Off, Individually in
   their personal capacity for money damages and in their official capacities, for
   injunction; Gene E. Miller, Assistant Warden, Individually in their
   personal capacity for money damages and in their official capacities, for
   injunction,

                                                           Defendants—Appellees.
Case: 21-40009      Document: 00516143530          Page: 2    Date Filed: 12/23/2021




                                    No. 21-40009


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:20-CV-223


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Michael Cardora Roberson, Texas prisoner # 2167695, has filed a
   motion for leave to proceed in forma pauperis (IFP) on appeal as a sanctioned
   litigant following the district court’s dismissal pursuant to 28 U.S.C.
   § 1915(g) of his 42 U.S.C. § 1983 action.          Roberson argues, without
   elaboration, that he faces an imminent danger of serious physical injury. His
   speculative and conclusory allegation is insufficient to make the showing
   required to avoid application of the three strikes bar under § 1915(g). See
   Baños v. O’Guin, 144 F.3d 883, 884-85 (5th Cir. 1998).
          Accordingly, Roberson’s motion for leave to proceed IFP on appeal is
   DENIED. For the same reasons, his appeal from the district court’s
   dismissal of his § 1983 complaint is frivolous and is DISMISSED. See 5th
   Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
   Roberson is WARNED that frivolous, repetitive, or otherwise abusive
   filings will invite the imposition of other sanctions, which may include
   dismissal, monetary sanctions, and restrictions on his ability to file pleadings
   in this court and any court subject to this court’s jurisdiction. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2